Citation Nr: 0206680	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 30, 1990 
for the award of service connection for a psychophysiological 
gastrointestinal disorder (PPGID).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from May 1942 to 
December 1945, and active military service from May 1949 to 
August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which effectuated a 
March 1994 Board decision granting service connection for 
PPGID.  In that decision, the RO assigned an effective date 
of July 30, 1990 for the award of service connection for 
PPGID, corresponding to the date of receipt of the veteran's 
claim to reopen.  

The veteran appealed the RO determination, arguing that he 
was entitled to an effective date in December 1952 for the 
award of service connection for PPGID, as he had filed an 
original claim at that time.  In February 1999, the Board 
denied his claim, finding that an effective date earlier than 
July 30, 1990 was not warranted.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending at the Court, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  By April 2001 order, the Court 
vacated the Board's February 1999 decision and remanded the 
matter for readjudication, finding that it was not the 
function of the Court to determine in the first instance 
whether VCAA was more favorable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
Baker v. West, 11 Vet. App. 163 (1998).  The case is now 
before the Board for readjudication.  

As noted and discussed below, the issue of whether the 
initial rating action in November 1952 reflected clear and 
unmistakable error (CUE) was denied by rating action in 
January 1997, and the appellant was informed of the 
determination and his appellate rights by letter in February 
1997.  Although no notice of disagreement with the January 
1997 rating action was received from the veteran, the issue 
of CUE in the November 1952 rating action was erroneously 
included as a new issue in a supplemental statement of the 
case issued to him in September 1997, at which time he was 
also informed of his obligation to submit a substantive 
appeal within a specified time limit in order to perfect an 
appeal on any new issue.  

A timely substantive appeal is essential in order to confer 
appellate jurisdiction on the Board.  Roy v. Brown, 5 Vet. 
App. 554 (1993); see also Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  A timely substantive appeal has 
not been received from the veteran on the issue of CUE in the 
November 1952 rating action.  Accordingly, the Board has no 
appellate jurisdiction over that issue, and the January 1997 
rating action concerning CUE in the November 1952 rating 
action has become administratively final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001).


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for a 
"condition of the right side" was received in September 
1952.

2.  Service connection for a condition of the right side and 
hyperactivity of Cannon's valve, physiological, was denied by 
unappealed rating action in November 1952.

3.  By unappealed rating action in January 1997, it was 
determined that the November 1952 rating action did not 
reflect CUE.

4.  The Board granted service connection for a PPGID in March 
1994, based on a reopened claim received on July 30, 1990.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 30, 1990 
for the award of service connection for a PPGID is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the change in law during the 
pendency of this appeal, resulting from enactment of VCAA.  
In pertinent part, VCAA provides that upon receipt of a 
complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  VCAA also 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that he has been 
informed of the evidence of record and the types of evidence 
needed to support his claim via a rating decision, letters 
from the RO, and Statements of the Case.  The Board concludes 
the discussions in these documents adequately complied with 
VA's notification requirements.  Also, the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of this claim.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case.  There is no indication 
of outstanding, relevant evidence which has not yet been 
obtained.  Based on the facts of this case, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
his claim.  As VA has fulfilled the duty to assist and 
notify, and as the change in law has no additional material 
effect on adjudication of this claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record shows that the veteran's initial application for 
disability compensation benefits, in which he claimed 
entitlement to service connection for a condition of the 
right side (much later identified as PPGID), was received by 
VA in September 1952.  

That claim was denied by rating action in November 1952, 
based on a review of the service medical records dating from 
both periods of service and letters from two private 
physicians who had seen and treated the veteran in September 
1952.  The November 1952 rating decision makes specific 
reference to treatment for gastroenteritis furnished the 
veteran in service in March 1950.  Thus, the veteran's 
contention that only his Navy medical records were of record 
at that time is erroneous.  Both sets of service medical 
records appear to have been received at the RO on November 
26, 1952.

The veteran was notified of the unfavorable decision on his 
initial claim, and of his appellate rights, by letter dated 
December 2, 1952 (a form letter which unfortunately did 
erroneously limit the description of the scope of the claim 
to the appellant's World War II service, which has led to his 
current confusion on this matter).  The veteran did not 
initiate an appeal to the Board from that unfavorable 
decision, which therefore became administratively final in 
the absence of CUE.  See Veterans' Regulation No. 2(a), pt. 
II, par. III; and VA Regulation 1008 (1936-1957) (currently 
codified at 38 U.S.C.A. § 7105(c)); see also 38 C.F.R. § 
3.105(a) (2001).

The November 1952 rating action was supported by the evidence 
then of record and in accordance with the controlling legal 
criteria in effect at that time.  The Board notes, for 
example, that a diagnosis of a PPGID was not initially 
reported until 1954, and it was not then specifically 
attributed to any incident in service.  As previously 
mentioned, the question of CUE in the November 1952 rating 
action was raised by the veteran in connection with the 
current appeal and denied in an unappealed rating action in 
January 1997.

In November 1988, the veteran filed what was essentially a 
new claim seeking service connection for a stomach condition 
caused by his exposure to ionizing radiation in service.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993).  This claim was 
denied by unappealed rating action in January 1989, and a 
subsequent attempt by the veteran to reopen this claim was 
abandoned when he failed to submit new and material evidence, 
as requested in a July 1989 letter from the Muskogee RO.

The veteran's next claim seeking service connection for 
chronic gastrointestinal disturbances was received on July 
30, 1990.  In May 1992, the Board determined that new and 
material evidence received since the prior denial in November 
1952 was sufficient to reopen the claim.  Thereafter, in 
March 1994, the Board granted the reopened claim of service 
connection for PPGID based primarily on the new evidence, 
particularly a diagnosis of a PPGID "of many years 
duration" reported on VA medical examination of the 
appellant, conducted in July 1992.

In general, the effective date of an evaluation and award of 
disability compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  The same rule applies to allowances based on 
reopened claims.  38 C.F.R. § 3.400(r).

In this case, the veteran's successful, reopened claim was 
received on July 30, 1990, and the grant of service 
connection for a PPGID based on that reopened claim cannot be 
made effective earlier than that date under the controlling 
regulations set forth above.  Accordingly, the effective date 
of July 30, 1990 assigned by the RO for the grant of service 
connection for a PPGID is hereby affirmed on appeal.


ORDER

Entitlement to an effective date earlier than July 30, 1990 
for the award of service connection for a PPGID is not 
established, and the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

